DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on May 18, 2021.
Currently, claims 1-7 and 10 are pending in the instant application. Claims 3-5 are withdrawn from further consideration as being drawn to nonelected inventions, there being no allowable generic or linking claims. Accordingly, claims 1-2, 6-7, and 10 are under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                           Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

                                              Maintained Rejections
			Claim Rejections - 35 USC § 112
Claims 1-2, 6-7, and 10 remain rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement for the reasons as set forth in the Office action mailed on November 19, 2020 and for the reasons set forth below. 
on May 18, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims comply with the written description requirement because the specification provides a written description of relevant identifying characteristics of the disease to be treated and the level of relevant knowledge was high in view of Bazzoni et al. (2009) and Wang et al. (2017). Contrary to applicant’s argument, the instant specification does not describe any relevant identifying characteristics of diseases to be diagnosed by all of the individual miRNAs recited in the instant claims and to be treated by a miR-9 agonist. The diseases are merely mentioned/listed once at page 12 of the specification. There is no structure-function correlation between the recited miRNA biomarkers and the diseases to be diagnosed, nor is there the required structure-function correlation between the agonist of miR-9 and the function of treating the recited diseases. That is, the instant specification does not describe that lymphatic cells obtained from a mammal having inflammation mediated lymphatic disease (e.g., IBD, organ transplantation, psoriasis, and atherosclerosis) have differentially increased or decreased expression levels of the recited miRNAs, nor does the specification describe the required structure-function correlation between a miR-9 agonist and its treatment of the recited diseases. That is, the instant specification fails to adequately describe the instantly claimed miRNA-based disease diagnosis method as well as the miR-9-based disease treatment method. There is no appropriate animal model/cell model that represents the instantly claimed genus of inflammation mediated lymphatic disease, let alone the individual disease species recited in claims 6-7, and furthermore, there is no functional analysis of a miR-9 agonist for providing the required treatment of the genus of the diseases or any of the recited disease species. Further, Bazzoni (2009) does not relate to identifying subjects having the recited diseases (e.g., IBD, organ transplantation, psoriasis, and atherosclerosis) based on differential expression levels of the miRNAs recited in the instant claims or treating the subjects with an agonist of miR-9. The 2009 reference at best describes “the identification of miR-9 as an LPS-responsive miRNA in primary human PMN and nothing in the 2009 reference that teaches diagnosis of the recited diseases using any one of the miRNAs recited in the instant claims and treatment of the recited diseases with a miR-9 agonist. Hence, the teachings of the 2009 reference do not pertain to the instantly claimed subject matter. Furthermore, the post-filing reference by Wang at best teaches that pre-miR-9 inhibits IL-1 and NLRP3 expression in THP-1 derived macrophages/oxLDL-stimulated primary peripheral blood monocytes in vitro with a conclusion that miR-9 “maybe a potential therapeutic target for atherosclerosis.” See pages 1565-1568. Hence, the post-filing reference does not teach that all of the miRNAs recited in the instant claims function as diagnostic biomarkers of the recited diseases and that miR-9 was known in the prior art to treat all of the recited diseases including atherosclerosis in the prior art. Hence, neither Bazzoni nor Wang supports applicant’s alleged “high” level of relevant prior art knowledge regarding the claimed subject matter. 
Applicant argues that the instant specification in combination with Bazzoni and Wang would provide “a reasonable expectation that administering an agonist of miR-9 would treat inflammation mediated lymphatic disease in a subject”. As an initial matter, it is noted that the Wang reference is a post-filing reference published in the year of 2017 thus Wang’s conclusion that miR-9 “maybe a potential therapeutic target for atherosclerosis” was not known as of the filing date in the year of 2013. Now, as explained above, neither the instant specification nor the Bazzoni reference teach/describe that the instantly recited miRNAs function as diagnostic markers for the genus of diseases or each of the disease species recited in the claims. Further, neither describes that miR-9 treats the genus of diseases or each of the disease species recited in the claims. Hence, the combination of the specification and the prior art reference by Bazzoni 
Applicant argues that miR-9 regulates various inflammation pathways thus the biological role of miR-9 is not limited to lymphangiogenesis. It appears that applicant attempts to argue that what is taught by Lee and Liao cited in the last Office action is insufficient to show that miR-9 would fail to treat the claimed disease. In response, it is noted that what is shown in the instant application (e.g., Figures 3A-3B, 5A, and 6A-6B) are mere in vitro assays for expression levels/patterns of NF-B, VEGFR3, and other proteins. There is nothing in the instant specification including the aforementioned Figures pointed out by applicant that demonstrates actual treatment effects for the diseases recited and encompassed by the rejected claims. Further, the Figures do not provide any evidence that rebuts that an agonist of miR-9 results in the treatment of intestinal inflammation or organ transplantation rejection, thereby rebutting the teachings of Lee (2020) and Liao (2014). 
Applicant argues that Esau’s teaching is limited to miR-9’s role in glucose and insulin metabolism and does not suggest miR-9’s role in inflammation or lymphatic inflammation. In response, it is noted that the “disease” claimed to be treated by a miR-9 agonist is explicitly claimed to be “metabolic syndrome” and “atherosclerosis”. Hence, whether or not the word “inflammation” or “lymphatic inflammation” is not mentioned by Esau is irrelevant because the instantly claimed disease species are expressly mentioned by Esau, who taught that inhibition of miR-9 is a therapeutic approach for treating metabolic diseases and atherosclerosis. The instant specification does not provide any adequate written description support for an agonist of miR-9 having the required function of treating metabolic syndrome” and “atherosclerosis”. Hence, the specification fails to rebut the teachings of Esau. 
Again, note that there was no prior art knowledge pertaining to the entire genus of the claimed diagnosis/treatment method as explained in the last Office action. Further, there is no significantly upregulated in biological samples of inflammatory bowel diseases such that miR-101 is upregulated in the peripheral blood of ulcerative colitis patients and Crohn’s disease patients and is also upregulated in the mucosal tissue of Crohn’s disease patients compared to healthy controls. See Table 2 of Jung et al. (International Journal of Biological Sciences, 2021, 17:2112-2123). That is, upregulation of miR-101 in IBD patients, albeit not lymphatic cells per se, is reported years after the filing date as reported by Jung et al., which thus suggest that a differential downregulation of miR-101 in lymphatic cells was not known to indicate IBD as required by the claims. Further, miR-9 was reported in the art to be significantly decreased in rheumatoid arthritis patients after the filing date as evidenced by Lee et al. (Clinical Immunology, 2020, 212:108348) such that “miR-9-5p has lower expression in RA patients.” See page 1. Note that although miR-9 is not specifically claimed to be upregulated or downregulated in the recited disease lymphatic cells, the instant specification appears to describe that miR-9 should be upregulated in the disease cells. See page 48. Further, Lee reports that “as miR-9 has multiple targets, total effects might be different according to the cell types and/or conditions.” See page 7. Hence, use of a miR-9 agonist for treatment of RA, one of disease species recited in the instant case, was not known in the prior art, and furthermore, use of a miR-9 agonist for treatment purpose was deemed unpredictable because “miR-9 has multiple targets” thus “total effects might be different according to the cell types and/or conditions.” 
It is well settled that the “use of later publications as evidence of the state of art existing on the filing date of an application” is permissible. In re Hogan, 559 F. 2d 595, 605 (CCPA 1977). 
Plant Genetics Systems, N.V. v. DeKalb Genetics Corp., 315 F. 3d 1335, 1344 (Fed. Cir. 2003): “Report of a first success after 1987 indicates failure or difficulty in or before 1987. Thus the district court properly used later reports as evidence of the state of the art existing in 1987.” 
Now, note that the specificity and the content of the disclosure inversely correlates with the level of prior art knowledge. See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
In view of the foregoing, the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter at the time of filing. Accordingly, this rejection is maintained. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANA H SHIN/Primary Examiner, Art Unit 1635